[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                         FILED
                   _____________________________U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                                                      MAY 9, 2006
                            No. 05-13699
                                                   THOMAS K. KAHN
                        Non-Argument Calendar
                                                        CLERK
                    ____________________________

                     D.C. Docket No. 97-00003-CR-5

UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                 versus

RONNIE LEE WILLIAMS,
a.k.a. “Too Death”,

                                              Defendant-Appellant.

             _________________________________________

                Appeal from the United States District Court
                  for the Southern District of Georgia
              _______________________________________

                              (May 9, 2006)

Before EDMONDSON, Chief Judge, CARNES and PRYOR, Circuit Judges.
PER CURIAM:

          Defendant-Appellant Ronnie Williams, a federal prisoner, appeals pro se the

district court’s denial of his post-conviction motion requesting grand jury

transcripts. No reversible error has been shown; we affirm.

          Williams was sentenced to life imprisonment in 1997 for a drug conspiracy

offense. We affirmed his conviction and sentence on direct appeal. In September

2000, Williams filed a 28 U.S.C. § 2255 motion to vacate sentence; that motion

was denied.1

          Williams filed the instant motion requesting grand jury transcripts pursuant

to 18 U.S.C. § 3500 (the Jencks Act)2 and Fed.R.Crim.P. 6(e)(3)(E).3 Williams

stated that he needed the requested grand jury testimony of certain named

government witnesses so that he could “file a second/successive [§ 2255 motion],


      1
    A claim raised in Williams’s section 2255 motion asserted ineffective assistance of counsel
based on his trial counsel’s failure to cross-examine and impeach witnesses who, according to
Williams, presented false testimony. The section 2255 motion was denied: the district court
concluded that trial counsel’s decision was a permissible tactical decision. We refused to issue
Williams a certificate of appealability in his habeas proceeding. The grand jury transcripts sought
by Williams in the instant motion is for witness testimony that Williams focused upon in his
unsuccessful section 2255 ineffective assistance of counsel claim.
  2
    Williams’s reliance on the Jencks Act, 18 U.S.C. § 3500, is misplaced. The Jencks Act governs
demands for production of witness statements and reports in a criminal proceeding. The purpose of
the Jencks Act is to enable the defense in a criminal proceeding to impeach a government witness
during cross-examination. See United States v. Prieto, 505 F.2d 8, 11 (5th Cir. 1974).
  3
    Fed.R.Crim.P. 6(e)(3)(E) authorizes disclosure of grand jury matters under narrowly prescribed
circumstances.

                                                2
and/or a [Fed.R.Civ.P.] 60(b) motion, which [would] allow [him] to move forward

in his litigation.” According to Williams, these witnesses presented false

testimony before the grand jury and at trial.

      The general rule is that grand jury proceedings are to be kept secret. See

United States v. Aisenberg, 358 F.3d 1327, 1346 (11th Cir. 2004). Limited

exception to the general rule may apply when the grand jury matter is sought

“preliminarily to or in connection with a judicial proceeding.” Fed.R.Crim.P.

6(e)(3)(E)(i). A party seeking grand jury transcripts bears the burden of showing

that (1) the material sought is needed to avoid a possible injustice in another

judicial proceeding; (2) the need for disclosure outweighs the need for continued

secrecy; and (3) the request is structured to embrace only necessary material.

Douglas Oil Co. of Cal. v. Petrol Stops Northwest, 99 S.Ct. 1667, 1674 (1979);

United Kingdom v. United States, 238 F.3d 1312, 1320-21 (11th Cir. 2001)

(quoting the Douglas Oil Co. standard). “These same demanding standards apply

even after the grand jury has concluded its operations.” Aisenberg, 358 F.3d at

1348. The defendant seeking grand jury material must show a “particularized

need;” generalized allegations will not suffice. United States v. Burke, 856 F.2d

1492, 1496 (11th Cir. 1988).




                                          3
       The district court concluded that Williams’s motion satisfied his burden on

none of the criteria applicable to his request. We agree. We need only address the

first: whether the materials sought were needed to avoid injustice in another

judicial proceeding. As the district court noted, Williams is involved in no other

judicial proceeding. And, even accepting that Williams claims to need these

materials to seek post-conviction relief, Williams fails to show how the requested

information supports the availability of such relief. To file a second or successive

habeas petition, authorization is required from the Court of Appeals, 28 U.S.C. §

2244(b)(3), and such authorization may only be granted upon a showing of (i)

newly discovered evidence sufficient to establish that no reasonable jury would

have convicted Defendant; or (ii) a new rule of constitutional law made

retroactively applicable on collateral review. 28 U.S.C. § 2255. Williams made no

showing that the grand jury materials -- which involved no newly discovered

evidence4 and implicate no new rule of constitutional law -- could make available

to him permission to file a second or successive habeas petition.

       Williams’s reliance on Fed.R.Civ.P. 60(b) also is unavailing. “Rule 60(b)

simply does not provide for relief from judgment in a criminal case.” United


  4
    The government represents that copies of the grand jury transcripts were supplied to Williams’s
trial counsel in 1997 as part of the government’s discovery disclosures; the transcripts are not “newly
discovered” evidence.

                                                  4
States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003) (internal quotations and

citation omitted). Williams misapprehends Gonzalez v. Crosby, 125 S.Ct. 2641

(2005), when he argues that, in Gonzalez, the Supreme Court reaffirmed the

availability of Rule 60(b) relief from a criminal judgment. Instead, under very

limited circumstances, Gonzalez recognizes the availability of Rule 60(b) to

challenge a civil judgment in a habeas case. Williams proposes to use the

requested grand jury transcripts to challenge his underlying criminal conviction;

Rule 60(b) has no application.

      AFFIRMED.




                                         5